Citation Nr: 1752988	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  15-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 23, 1995 Board decision that awarded a 20 percent evaluation for osteochondritis dissecans of the left knee.

2.  Whether there was clear and unmistakable error (CUE) in a March 19, 2009 Board decision that awarded special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2).


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The moving party is a Veteran who had active service in the United States Army from July 1982 to April 1991.

These matters come before the Board as original actions on the motions of the moving party to reverse or revise, on the basis of CUE, various Board decisions. The undersigned Veterans Law Judge (VLJ) did not participate in any of the previous Board decisions.  See 38 C.F.R. § 20.1405(a).

As for the claim involving osteochondritis dissecans of the left knee, in a February 1992 rating decision, the RO awarded service connection for the disorder and assigned an initial 10 percent disability rating.  The Veteran perfected an appeal of the rating assigned.  In May 1995, the Board awarded an initial disability rating of 20 percent for osteochondritis dissecans of the left knee.

As for the claim involving SMC, in a January 2007 rating decision, the RO denied the claim pursuant to U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(2).  The Veteran perfected an appeal of the denial.  In January 2009, the Veteran testified before a VLJ during a hearing in Washington, D.C. on the matters of entitlement to a total disability rating based on individual unemployability (TDIU) and SMC. A transcript of the hearing is included in the electronic claims file.  

In March 2009, the Board denied entitlement to a TDIU and awarded entitlement to SMC for loss of use of the left foot pursuant to U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(2).  The Veteran appealed the TDIU claim to the United States Court of Appeals for Veterans Claims (Court).  He did not appeal his award of SMC, and in an August 2010 Joint Motion for Remand (Joint Motion), the Court noted the parties' request to not disturb the Board's decision to the extent that it granted entitlement to SMC based on the loss of use of the left lower extremity.

In April 2009, the RO implemented the Board's March 2009 decision, and awarded SMC pursuant to U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(2), effective from October 26, 2005.

The Board determined in a November 2015 decision that no CUE existed in the May 1995 or March 2009 Board decisions at issue.  The Court, in a February 2017 memorandum decision, vacated the Board's decision and remanded the claims for actions consistent with that decision.  This decision serves to effectuate the Court's order.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 23, 1995 decision, the Board awarded a 20 percent evaluation for osteochondritis dissecans of the left knee.  The decision was reasonably supported by the evidence then of record and was consistent with VA law and regulations then in effect.  There was a tenable basis for the Board's May 23, 1995 decision.

2. In a March 19, 2009 decision, the Board awarded SMC pursuant to 38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a)(2).  The decision was reasonably supported by the evidence then of record and was consistent with VA law and regulations then in effect.  There was a tenable basis for the Board's March 19, 2009 decision.


CONCLUSIONS OF LAW

1.  The May 23, 1995 Board decision does not contain CUE. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2017).

2.  The March 19, 2009 Board decision does not contain CUE. 38 U.S.C.A. § 7111(West 2014); 38 C.F.R. §§ 20.1400-20.1411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introductory section, the U.S. Court of Appeals for Veterans Claims (Court), pursuant to a February 2017 memorandum decision, vacated a November 2015 Board decision which determined that CUE did not exist in May 1995 or March 2009 Board decisions.  It was ordered that the claims by the moving party be re-considered in light of Court directives.  For the reasons discussed below, there is no change to the Board's findings that CUE is not found in the May 1995 and March 2009 decisions.  

Generally, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7111 (a) ; 38 C.F.R. § 20.1100 (a).  All final Board decisions are subject to revision on the basis of CUE, unless the issue was decided by a court of competent jurisdiction. 38 C.F.R. § 20.1400 (b); see also Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003).  Consistent with VA's interpretation of 38 C.F.R. § 20.1409(c), a moving party is limited to one CUE challenge of a Board decision on any claim, and any subsequent CUE challenge on that same claim must be dismissed with prejudice although it may raise new allegations or alterative theories.  Hillyard v. Shinseki, 695 F.3d 1257 (Fed. Cir. 2012).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) . 

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403 (c) . 

A manifest change in the outcome of an adjudication means that, absent the alleged CUE, the benefit sought would have been granted at the outset.  See King v. Shinseki, 26 Vet. App. 433, 441(2014).  Failure to consider a fact is CUE if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different if the fact would have been considered.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different. Id. at 442.

Examples of situations that are not CUE include (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403 (d).  CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403 (e) . 

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  The "benefit of the doubt" rule of 38 U.S.C. 5107(b) does not apply to the Board's decision on a motion under this subpart as to whether there was clear and unmistakable error in a prior Board decision.  38 C.F.R. § 20.1411(a) . 

May 23, 1995 Board Decision

With respect to the alleged CUE in the May 1995 Board decision, the Court, in vacating the November 2015 decision, determined that the Board erred when it failed to consider if a separate compensable disability rating was established under Code 5314 for a severe muscle disability and when it failed to determine if a claim for special monthly compensation (SMC) for loss of use of the left lower extremity (for compensation at the L 1/2 rate) was raised by the record.  

Initially it must be noted that one of the Veteran's prior arguments was that the 1995 Board decision was erroneous in not assigning separate ratings for his knee disability under Diagnostic Codes 5003, 5258, 5259, 5260 (38 C.F.R. § 4.71a) and for scars.  However, on appeal to the Court, the Veteran did not dispute the November 2015 Board's determination that the 1995 decision does not contain CUE in failing to assign separate ratings under DCs 5003, 5258, 5259, and for scars.  Accordingly, the Court did not consider those issues, and such arguments will not be addressed below.  Rather, the focus of the Board's decision below is on the two points raised by the Court - a separate rating for a muscle disability and an inferred claim for SMC.

The relevant laws and regulations in effect in at the time of the May 1995 decision with respect to the assignment of a disability evaluation for the knees were essentially the same as those presently in effect.   

With respect to the Court's reasons for remand, it was articulated in the memorandum decision that the Board erred in 2015 when it relied on the 1992 VA examination of "no muscle injury" in asserting that entitlement to a separate rating under another diagnostic code was not applicable.  The Court determined that the Board should have discussed evidence in the service treatment records regarding muscle atrophy in the left leg, which the Veteran "attributes to his left knee disability," in determining whether a separate compensable rating under Code 5314 should have been established.  

Service treatment records dated in March 1987 to May 1989 document muscle atrophy in the left lower extremity to some extent.  The military healthcare providers did not attribute this atrophy to a left knee disability (it was discussed in the context of quadriceps weakness).  Importantly, there is no evidence of continuity of atrophy to the time proximate with the 1995 decision, especially as the 1992 examination expressly found no muscle injury.  In other words, simply because the medical evidence showed atrophy during service, that would have been in the past, and evidence of current symptoms/impairment is what guides in assigning ratings.  The Veteran is not a medical expert competent to opine as to if the atrophy symptoms noted in the 1980s were part and parcel of the service-connected knee disability picture at the time of the 1995 Board decision.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Coupling this lack of a positive nexus with the competent 1992 VA opinion which did not ascertain the presence of any muscle injury whatsoever, there is no undebatable matter of fact or law which would have allowed for the assignment of a separate rating for muscle injury at the time of the 1995 decision.  Thus, even in considering the 1987 to 1989 in-service evidence of muscle atrophy of the left quadriceps, the Board's decision to not award a separate compensable disability rating under any diagnostic criteria is not clearly and unmistakably erroneous, as there was no evidence showing such atrophy was (a) part of the service-connected disability or (b) even present post-service (and, in fact, there was evidence affirmatively indicating it was NOT present per the 1992 examination).  

As was the case in the 2015 decision vacated by the Court, even when considering the mandates of the memorandum decision, the Veteran's argument amounts to disagreement as to how the evidence extant at the time of the May 1995 Board decision was weighed and evaluated.  Such a disagreement cannot constitute a valid claim of CUE. See Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to claim CUE on the basis that previous adjudicators had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE"). 

The Veteran additionally alleges that the May 1995 decision contains CUE due to the Board's failure to award SMC at the "K" or "L 1/2" rate, in addition to awarding a higher initial rating for the left knee disability. 

In Akles v. Derwinski, 1 Vet. App. 118 (1991) the Court held that VA must infer that a claim for an increased rating includes a claim for SMC as there is no requirement that a claimant Veteran must specify with precision the statutory provisions or regulations under which the benefit is sought.  

The Court took exception with the manner in which the SMC issue was handled in the 2015 decision subject to vacating via the memorandum decision.  Specifically, the Court found that the Board could not rely on an arguendo determination that, even if a claim was pending, entitlement to SMC would not be warranted.  Essentially, the Board was required to make "threshold determinations" as to if a claim for SMC was reasonably-raised by the record and if so, to adjudicate it.  The Court utilized language from a precedent case which had not been decided at the time of the 1995 decision.  Specifically, the Court stated, citing Richardson v. Nicholson, 20 Vet.App. 64, 71-72 (2006): 

First, VA must apply the holding in Roberson [v. Principi, 251 F.3d 1378 (Fed. Cir. 2001)] and give a full and sympathetic reading to the pro se claimant's prior submissions to determine whether such a claim was reasonably raised.  If it is determined that a claim was reasonably raised, VA must then determine whether such a claim is pending or whether it was adjudicated as part of a final decision.  If such a reasonably raised claim remains pending, then there is no decision on that claim to revise on the basis of CUE; however, the claim must be adjudicated.  See Roberson, 251 F.3d at 1384-85 (determining that the appellant's earlier submissions raised a TDIU claim as a matter of law and remanding the matter for a determination of entitlement to TDIU).  If VA determines that the claim was adjudicated, then the claimant may collaterally attack the resulting decision on the basis of CUE.

In 1995, the Roberson and Richardson cases had not been issued, and the Board was not under a duty to apply these mandates (as it had no way of knowing what the U.S. Court of Appeals for the Federal Circuit would create as a jurisprudential test in the year 2001).  Regulations specify that "CUE also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation."  See 38 C.F.R. § 20.1403(e).  In 1995, while the Board still had a duty to consider if a claim was reasonably raised by the record, there was no exceptional duty to give a "full and sympathetic" reading for a pro se claimant (which, incidentally, the Veteran was not in 1995, as he was represented by the Disabled American Veterans at that time), and such considerations were to be based on the evidence of record.  

Therefore, turning to the evidence that was of record, as noted, the 1987 to 1989 service treatment records did not attribute muscle loss to the left knee disability picture and the 1992 VA examination expressly noted no muscle injury or limitation in the joint which would equate to functional loss equivalent to an amputation stump with prosthesis.  It is thus not undebatable that a claim for SMC based on loss of use (and compensation at the L 1/2 level) was raised by the record, and the claim of CUE will be denied.  To the extent that the Board should consider Roberson/Richardson to satisfy the Court's mandates, the above analysis is incorporated in a finding that no claim for SMC was pending in 1995 (was not reasonably raised by the evidence of record, by the Veteran, or by his representative), and there was no need to find CUE for a failure to adjudicate the issue.  

Indeed, in May 1995, 38 U.S.C.A. § 1114(k) provided: if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs, or one foot, or one hand, or both buttocks, or blindness of one eye, having only light perception, or has suffered complete organic aphonia with constant inability to communicate by speech, or deafness of both ears, having absence of air and bone conduction, the rate of compensation therefor shall be $75 per month for each such loss or loss of use independent of any other compensation provided in subsections (a) through (j) or subsection (s) of this section but in no event to exceed $2,443 per month; and in the event the veteran has suffered one or more of the disabilities heretofore specified in this subsection, in addition to the requirement for any of the rates specified in subsections (l) through (n) of this section, the rate of compensation shall be increased by $75 per month for each such loss or loss of use, but in no event to exceed $3,426 per month.

38 U.S.C.A. § 1114 (l) provided: if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance, the monthly compensation shall be $2,443.

38 U.S.C.A. § 1114(p) pertains to the Veteran's request for a "1/2" increase and provides a "bump up" in rates assigned.  In 1995, this provision provided: in the event the veteran's service-connected disabilities exceed the requirements for any of the rates prescribed in this section, the Secretary may allow the next higher rate or an intermediate rate, but in no event in excess of $3,426.  In the event the veteran has suffered service-connected blindness with 5/200 visual acuity or less and (1) has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at no less than 30 percent disabling, the Secretary shall allow the next higher rate, or (2) has also suffered service-connected total deafness in one ear or service-connected anatomical loss or loss of use of one hand or one foot, the Secretary shall allow the next intermediate rate, but in no event in excess of $3,426.  In the event the veteran has suffered service-connected blindness, having only light perception or less, and has also suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 10 or 20 percent disabling, the Secretary shall allow the next intermediate rate, but in no event in excess of $3,426.  In the event the veteran has suffered the anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities, the Secretary shall allow the next higher rate or intermediate rate, but in no event in excess of $3,426. Any intermediate rate under this subsection shall be established at the arithmetic mean, rounded down to the nearest dollar, between the two rates concerned.

Given the results of the results of the January 1992 VA examination and what was demonstrated in service treatment records, which is consistent with the contemporaneous treatment records in 1995, the record did not establish a loss of use of one foot as required for the application of 38 U.S.C.A. § 1114(k).  The Veteran does not contend, and the record did not establish the loss of use of both feet, one hand and one foot, blindness, that the Veteran was permanently bedridden, or that he was so helpless as to be in need of regular aid and attendance, as required for the application of 38 U.S.C.A. § 1114(l).  Similarly, the Veteran does not contend and the record did not establish blindness, deafness, the anatomical loss or loss of use of three extremities, as required for the application of  38 U.S.C.A. § 1114 (p).  As such, no claim for SMC was raised by the record and pending in 1995.  

March 19, 2009 Board Decision

The Veteran had previously argued that that the 2009 decision contains CUE for failing to award an earlier effective date for the award of SMC at the K rate.  As noted in the Board's 2015 decision, the record demonstrates that, in April 2009, the RO assigned the effective date for the award of SMC at the K rate.  The Court found no error in the Board's 2015 determination that the Veteran's argument regarding entitlement to an earlier effective date was insufficient to establish CUE in the March 2009 decision.  The Court noted that to the extent that the Veteran believes that he is entitled to an earlier effective date for the award of SMC at the K rate, he is free to seek revision of the April 2009 rating decision on the basis of CUE. Therefore, this argument will be discussed no further.

The Veteran's remaining argument in support of his claim that the Board's March 19, 2009 decision was clearly and unmistakably erroneous is that he should have been awarded SMC at the "L 1/2" rate based on an April 2007 VA medical report.  In the April 2007 report, the Veteran's physician stated that no effective function remained in the Veteran's left knee other than that which would equally well be served by an amputation stump at the site of election, with the use of a suitable prosthetic appliance.  The Court found that the Board had not provided sufficient reasons and bases in the 2015 denial. 

SMC at the level or rate of "L" is payable if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance. 38 C.F.R. § 3.350(b). The criteria for loss and loss of use of an extremity contained in paragraph (a)(2) of this section are applicable.  Id. 

Paragraph (a)(2) of 38 C.F.R. § 3.350 provides that loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis; for example: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved; (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot. 38 C.F.R. § 3.350(a)(2).

38 C.F.R. § 3.350 (f) governs application of 38 U.S.C.A. §1114 (p), which provides for a "bump up", or increase, in rates assigned.  Under 38 C.F.R. § 3.350(f), an intermediate rate authorized by the paragraph shall be established at the arithmetic mean, rounded to the nearest dollar, between the two rates concerned.  38 C.F.R. § 3.350(f)(1)(i) provides: anatomical loss or loss of use of one foot with anatomical loss or loss of use of one leg at a level, or with complications preventing natural knee action with prosthesis in place, shall entitle to the rate between 38 U.S.C. 1114(l) and (m) ("L 1/2").

The Court, in its memorandum decision, determined that the Board, in the 2015 decision denying CUE, failed to discuss the requirements of 38 C.F.R. § 3.350(c)(2) with respect to how to determine whether there is natural knee action if a prosthesis was in place.  Based on the Court's decision in Augustine v. Principi, 18 Vet. App. 505 (2004), the Board is to consider as to if "natural knee action" exists on the basis of "whether the muscles used to move the joint are atrophied or are projected to become so."  Here, the Court suggests that, at the time of the 2009 Board decision, evidence of atrophy in the left leg as related to the left knee disability was "uncontroverted."  The Board respectfully disagrees with that characterization of the facts.  It was, in fact, disputed.  A January 2007 VA examination determined that there was no joint limitation as a result of "muscle disease or injury" and that, despite the Veteran's request to confirm a loss of use of the left knee joint as attributable to the left knee pathology, the examiner "was unable" to adhere to such a request.  Specifically, it was noted that the Veteran walked, unassisted, into the examination room and thus clearly had use of his legs.  Muscle atrophy was not, in that clinical examination, demonstrated, and "deep fascia or muscle substance loss" was expressly noted to not exist.  



Accordingly, the Board's March 2009 decision does not contain CUE for failing to award SMC at the "L 1/2" rate.  A review of that decision indicates that the Board considered and discussed the April 2007 report cited by the Veteran in the context of all evidence then of record; the allegations of muscle atrophy at that time, to include as directly posited to VA and private examiners, was not a fact unknown or not considered by the Board at the time.  See King v. Shinseki, 26 Vet. App. 433, 441(2014).  Thus, even understanding the language of Augustine to consider evidence of atrophy as suggestive of the lower left leg lacking natural movement, it is clear that the Board found the evidence against atrophy, particularly as it relates to the service-connected left knee disability, to be more probative in the case.  

Such an assessment is not an undebatable error, as the Veteran's argument amounts to disagreement as to how the evidence in existence at the time of the March 2009 Board decision was weighed and evaluated.  To address the argument, the Board would have to engage in reevaluating each piece of evidence of record in March 2009 to determine how probative it is, in pursuit of reaching its own conclusion as to whether the Veteran met the requirements of 38 C.F.R. § 3.350 (b) or (f)(i). Such an inquiry requires weighing and evaluating evidence which, as stated above, cannot constitute a valid claim of CUE.  See 38 C.F.R.§ 20.1403(d).

As noted in the 2015 decision, which is still pertinent even in light of the Court's memorandum decision,  "given the January 2007 VA examination report alone, reasonable minds could differ on whether there was anatomical loss or loss of use of one foot with anatomical loss or loss of use of one leg at a level, or with complications preventing natural knee action with prosthesis in place, as required under 38 C.F.R. § 3.350(f)(1)(i) to establish a rate between 38 U.S.C. 1114 (l) and (m)."  Additionally, the Veteran does not contend, and the record does not indicate, the loss or loss of use of both feet, or of one hand and one foot, blindness, that the Veteran was permanently bedridden, or that he was with such significant disabilities as to be in need of regular aid and attendance, as required for the application of 38 U.S.C.A. Â§ 1114 (l) and 38 C.F.R. § 3.350(b).  The evidence at the time of the 

March 2009 Board decision did not undebatably show that the Veteran met the requirements for SMC under the contended provisions. CUE in the March 2009 Board decision has not been demonstrated on this basis.


ORDER

The May 23, 1995 Board decision that awarded a 20 percent evaluation for osteochondritis dissecans of the left knee was not the result of clear and unmistakable error (CUE); the motion is denied.

The March 19, 2009 Board decision that awarded special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(2), was not the result of clear and unmistakable error (CUE); the motion is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


